Title: From Susanna Boylston Adams Clark Treadway to Sarah Smith Adams, 3 October 1816
From: Treadway, Susanna Boylston Adams Clark
To: Adams, Sarah Smith



Quincy October 3rd. 1816

I have written three times to my Dear Mother since I received a line from her. A letter from Mrs Smith, to Caroline, this morning, informed me, that you, and Aunt Nancy, had been passing some time, at the Valley. I was rejoiced to hear, my beloved Mother, that you were so well, as to be from home, but I do most sincerely wish, I could hear from you more frequently: it is almost three months since I have received a line from Utica.
I am in momentary expectation of Mr Clark’s return; he wrote me, that he should leave Washington for Boston, last Thursday, and I think  will be here (if an accident occurs) today, or tomorrow, he writes dejectedly, as his visit to his Uncle, has proved unsuccessful. the old gentleman, was in such a state of imbecility as to be incapable of attending to anything; he conversed with Mr C upon the prospect of his marriage and said, it was his intention to leave him half his Estate, when he died. Mr Clark told him, if he ever intended doing anything for him now was the time, when it would prove, of the most service, but this, had no effect. I have written and endeavoured to raise his spirits and encourage him, but he feels his situation, to be . do write to me dear mother, for indeed I require your advice, and counsel, and sometimes I cannot overcome my depression of spirits. I firmly believe that every thing is for the best, and ordained for some wise purpose, beyond the comprehension of short sighted mortals; there is a superintending Providence, above, who governs all things, and on him I will rely, under every circumstance.
Caroline intends remaining with us, about a fortnight longer, her little girl is a great source of amusement; She is very playful and enjoys perfect health. has Sisters dear little boy any teeth, or does he go alone? Kiss him for one dear Mother, and present my best love to Mr Johnson and Abby.
all here, desire, affectionate remembrance to you, I am most tenderly your Daughter

S B Adams